Citation Nr: 1616318	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee. 

2.  Propriety of the assignment of a separate rating for limitation of extension of the left knee, evaluated as 40 percent as of October 16, 2014.  

3.  Entitlement to an initial rating in excess of 40 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2009, the Agency of Original Jurisdiction (AOJ) assigned a 40 percent rating for hepatitis C, effective January 30, 2009.  However, inasmuch as a higher rating is available for hepatitis C, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Board remanded the claims on appeal for further development.  

In a December 2014 rating decision, the RO granted a separate 40 percent rating for limitation of extension of the left knee, from October 16, 2014.  As such is part and parcel of the Veteran's claim for a higher initial rating for his left knee disability, the Board has included the propriety of such rating on the title page of this decision.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee chondromalacia results in subjective complaints of pain, aching, popping, locking, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to 120 degrees, at worst, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of instability, recurrent patellar subluxation/dislocation, ankyloses, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee chondromalacia results in limited left knee extension of no more than 30 degrees.  
 
3.  For the entire appeal period, the Veteran's hepatitis C has been manifested by no more than daily fatigue and malaise, anorexia, minor weight loss, and hepatomegaly; without evidence of incapacitating episodes having a total duration of at least six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a separate rating in excess of 40 percent for limited extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for entitlement to an initial rating in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected left knee chondromalacia and hepatitis C, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for left knee chondromalacia and hepatitis C were granted and initial ratings were assigned in the June 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  Pursuant to the September 2014 remand, the AOJ requested medical records from the Social Security Administration and sent a notification to the Veteran's most recent address that such records were unavailable.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  Moreover, the letter was not returned as undeliverable and neither the Veteran nor his representative has reported otherwise.  As the Veteran has not identified any additional, outstanding records that have not been requested or obtained, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has also been afforded VA examinations in conjunction with the claims decided herein in April 2009, August 2009, and October 2014.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his left knee chondromalacia and hepatitis C have worsened in severity since the last VA ordered examination in October 2014.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher initial rating claims and no further examination is necessary.

As indicated previously, in September 2014, the Board remanded the instant matters for additional development.  Specifically, the September 2014 remand instructed the AOJ to request that the Veteran identify any VA or private healthcare providers who had treated him for the claimed disabilities and to obtain all identified private records as well as updated VA treatment records.  As noted, the remand requested that the AOJ notify the Veteran that the requested records from the Social Security Administration were unavailable.  The remand also instructed the AOJ to afford the Veteran a VA examination for his service-connected left knee chondromalacia and hepatitis C to determine the current nature and severity of his disabilities.  A September 2014 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records and private treatment records were obtained.  A subsequent September 2014 letter notified the Veteran that the requested records from the Social Security Administration were unavailable.  The October 2014 Disability Benefits Questionnaire (DBQ) examination report relevant to the left knee and hepatitis C claims addresses all of the Board's inquiries to the extent necessary to decide the claims.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Left Knee Chondromalacia 

The Veteran is currently service-connected for left knee chondromalacia, evaluated at 10 percent disabling, effective January 30, 2009, pursuant to Diagnostic Code  5299-5260.   In this regard, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time of  the initial rating was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the musculoskeletal system and had been rated by analogy to unspecified limitation of flexion of the knee under Diagnostic Code 5260.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

An April 2009 VA examination report documents the Veteran's diagnosis of chondromalacia of the left knee.  The examiner reported that the onset of such disability was in 1978 when the Veteran was shot in the knee.  The examiner noted the Veteran's report that a bone fragment was floating in his knee and that he did not have any surgeries.  The Veteran indicated that he experienced pain, to include popping, grinding, swelling, locking, and buckling, lasting "2 to 3 days."  The examiner observed that the Veteran had a cane and a brace, which the Veteran used as necessary.  The Veteran denied flare-ups during the examination but reported that his activities were restricted.  On daily basis, he was not able to "walk more than a quarter of a mile, sit more than 30 minutes, stand more than 1 hour."  The examiner noted that the Veteran reported last employment in 1999 as a construction worker and that the Veteran was terminated due to his left knee disability.  

On physical examination, the examiner observed that the Veteran walked with a normal gait and that he used no assistive devices.  As to the left knee, no pain or tenderness to palpation was found.  There was no evidence of edema or instability, although there was positive crepitus.  Drawer's test was negative.  The range of motion was as to the extension was zero degree and flexion was 140 degrees, both without pain.  The examiner further noted that the Veteran did not report pain on range of motion and that there was no additional limitation by pain, weakness, or fatigability following repetitive use of the left knee.  The examiner noted X-ray finding of metallic foreign body within the medial femoral epicondyne with adjacent reactive periosteal bony formation.  The X-ray study was otherwise unremarkable as to the left knee.  

During an August 2009 VA examination, the examiner observed that the Veteran used a cane.  The examiner noted the Veteran's report that he was taking Tylenol for the left knee pain, which did not relieve the pain.  The Veteran reported left knee pain on daily basis, to include occasional swelling, popping, grinding, locking, and buckling.  The Veteran reported that he could not stand for more than 30 minutes without worsening pain in the left knee nor sit for more than 15 minutes without experiencing pain in the left knee. The Veteran also stated that he could not kneel.  On physical examination, the examiner noted tenderness to palpation over the medial surface and no evidence of edema.  Findings were negative as to Lachman and McMurry.  The examiner found that the left knee joint was stable.  As to range of motion, extension was performed to zero degree three times with pain.  Flexion was performed to 130 degrees three times with pain.  A July 2009 X-ray study of the left knee was noted, which provided an impression of "bullet close to or within the bone of the left medial femoral condyle" and "otherwise normal knee."   

A June 2010 VA treatment note indicates that the Veteran complained of chronic bilateral knee pain.  Also noted was history of bullet wound to the left knee when the Veteran was 17.   The treating physician noted that the Veteran used "cocaine/marijuana to help with the pain" and that the Veteran has not tried physical therapy.    

An August 2013 VA treatment note indicates that the Veteran complained of bilateral knee pain, but that the pain in the left knee was "much improved" and that the swelling had been resolved.  The treating physician noted the Veteran's report that his left knee still ached.   

An October 2014 DBQ examination report reflects a diagnosis of a gunshot wound to the left knee that pre-existed his military service.  The examiner noted the Veteran's report that the Veteran had a gunshot wound to his left knee before he entered service and that the original bullet was still in the knee.  The Veteran reported that his left knee consistently hurt, especially during prolonged standing or walking.  Some swelling was noted.  The examiner indicated that the Veteran has not had fluid removed nor received cortisone injections to his left knee.  The examiner noted that the Veteran experienced flare-ups associated with his left knee with functional impact, to include swelling and the giving way of the knee. 

The range of motion testing reveals that the Veteran's left knee flexion was measured at 120 degrees with objective evidence of pain.  Left knee extension was measured at 35 degrees.  The range of motion after repetitive use testing reveals left knee flexion of 130 degrees and left knee extension of 35 degrees.  No additional limitation in range of motion of the knee was observed.  The examiner found that the Veteran experienced functional loss and/or functional impairment of the left knee, to include limited movement of the left knee.  The examiner indicated that the Veteran did not have tenderness or pain to palpation for joint line or soft tissues of the left knee.  On muscle strength testing, the Veteran's left knee was rated as "5/5" as to flexion as well as extension.  On joint stability testing, the Veteran's left knee was found to be "normal" as to anterior instability (Lachman test), posterior instability, and medial-lateral instability.  There was no history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran did not have any meniscal conditions or surgical procedures therefor.  The Veteran did not have a total knee joint replacement, arthroscopic or other knee surgery, or any residual signs or symptoms due to other knee surgery.  No scar related to the left knee disability was found.  Further, the examiner noted that the Veteran did not use any assistive device for his left knee disability and that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation.  

The examiner indicated that imaging studies of the left knee did not reveal degenerative or traumatic arthritis and that the Veteran had no X-ray evidence of patellar subluxation.  The examiner noted a June 2010 X-ray study of the left knee, which revealed impression of metallic density fragment posterior medial left femoral condyle.  An April 2009 X-ray study was also noted, which revealed metallic density fragment at the posterior aspect of the medial femoral condyle, which was likely a bullet fragment, without significant interval change.  The study further revealed that joint spaces were maintained and no significant osteophyte formation nor fracture.  There was no evidence of dislocation or effusion.  The examiner opined that the current level of severity of the left knee chondromalacia was "mild/stable" and observed that the Veteran did not limp nor use an assistive device.  Further, the examiner stated that the left knee disability "has not kept [the Veteran] from working."  The examiner noted that the left knee had less than normal movement, but that there was no evidence of ankylosis nor recurrent subluxation or lateral instability.  There was no abnormality of the cartilage or effusion.  The examiner opined that it was not possible to determine without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or repeated use of the joint because there was no empirical or conceptual basis for making such a determination without observing function under these conditions.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent and a separate rating in excess of 40 percent for the Veteran's left knee disability are not warranted at any time during the appeal period.  Significantly, the Veteran's left knee disability is manifested by subjective complaints of pain, aching, popping, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no less than 120 degrees and limitation of extension to no more than 35 degrees, even in consideration of additional functional loss due to flare-ups of pain.   

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260.  With respect to Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's left knee flexion was limited to 120 degrees, at worst, during the appeal period.  See October 2014 DBQ report.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   During the April 2009 VA examination, the Veteran denied flare-ups of pain as to his left knee, although he reported that his activities were restricted.  Further, the October 2014 DBQ examiner found that the Veteran did not have additional limitation in range of motion of the left knee.  While the examiner stated that it was not possible to determine without resorting to mere speculation as to whether pain significantly limited functional ability during flare-ups, the examiner reasoned that such was not possible because there was no conceptual or empirical basis for making such a conclusion without direct observation under these conditions.  Further, while the October 2014 DBQ examiner noted flare-ups, including swelling and giving way of the left knee, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting flexion to 30 degrees or less at any point during the entire appeal period.  Therefore, as the evidence fails to show limitation of flexion to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, and incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  See DeLuca, supra; Mitchell, supra.

The Board has also considered whether the Veteran is entitled to a separate rating in excess of 40 percent under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  See VAOPGCPREC 9-04.  As indicated previously, a 50 percent rating requires a finding of extension limited to 45 degrees.  The evidence fails to show that the Veteran's left knee extension was limited to more than 35 degrees during the entire appellate period, see October 2014 DBQ report, even in consideration of additional functional loss due to symptoms such as pain, swelling, giving way, and weakness, as a result of repetitive motion and/or flare-ups.  As such, the Board finds that the Veteran is not entitled to a separate rating in excess of 40 percent for limitation of extension under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.     

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the left knee.  Significantly, the examination reports of record consistently reflect findings that the examiners could not identify or detect instability as to the left knee.  The April 2009 VA examiner reported that there was no evidence of instability.  The October 2014 DBQ examiner noted that the Veteran's left knee was found to be normal as to anterior, posterior, and medial-lateral instability.  Further, the October 2014 DBQ examiner noted that there was no history of recurrent patellar subluxation.  

The Board acknowledges that, the Veteran has reported occasional giving way and locking of the left knee, see October 2014 DBQ report, and that he has generally alleged experiencing instability in his left knee.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   In this regard, as noted, the VA examiners, who are medical professionals, found that there was no instability as to the left knee.  Based on the foregoing, the medical evidence shows that the Veteran's left knee is stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of the left knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

Furthermore, as there is no evidence of ankylosis, removal or dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not warranted for the left knee disability at any point during the appeal period.  Furthermore, even though the Veteran has reported symptoms of locking, pain, and effusion, a rating under Diagnostic Code 5258 is not possible.  Inasmuch as the Diagnostic Code 5258 criteria contemplate locking, pain, and effusion, this is symptomatology that overlaps with the limitation of motion symptomatology under Diagnostic Code 5261, and this would result in unlawful pyramiding.  38 C.F.R. § 4.14.  As such, the Veteran cannot be given a separate 20 percent rating under Diagnostic Code 5258, and the 40 percent rating currently assigned under Diagnostic Code 5261 is the greater benefit.

The Board notes that while there is a finding of a gunshot wound to the Veteran's left knee, it appears that such wound pre-existed the Veteran's service.  See June 2010 VA treatment note; October 2014 DBQ report.  There is no documentation of a gunshot wound incurred during the Veteran's service.  Furthermore, the record reveals normal muscle strength testing results, see October 2014 DBQ report, and the Veteran does not otherwise allege that he suffers from any muscle injuries.  As the Veteran's left knee symptomatology, to include limited motion and pain, is contemplated in his current ratings assigned for his left knee chondromalacia, and there is no evidence or contention of muscle injury, the Board finds that no separate rating for muscle disability is warranted.  

In assessing the severity of the left knee chondromalacia, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, and giving way of the left knee, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of osteoarthritis and knee sprain.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left knee chondromalacia.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected left knee chondromalacia.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disabilities are not warranted.  

Hepatitis C 

The Veteran's hepatitis C is currently evaluated at 40 percent disabling under Diagnostic Code 7354.    

Under Diagnostic Code 7354, a 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.  

An April 2009 VA examination report reflects that the Veteran was diagnosed with hepatitis in 1976.  The examiner stated that the Veteran denied any problems associated with hepatitis currently and that the Veteran's weight has remained stable.  Anorexia, jaundice, or fatigue was denied at the time of the examination.   Impression provided was hepatitis C.  

A July 2009 VA treatment note indicates that the Veteran complained of vomiting bile and food after eating "most days of the week for the past year."  The treating physician noted that the Veteran reported seeing blood streaks in his vomit when he was taking aspirin.  The treatment record reflects the Veteran's report of right upper quadrant pain for the past few years and that he uses marijuana and cocaine.  

An August 2009 VA examination report documents that the Veteran was diagnosed with hepatitis in 1976.  The examiner noted that the Veteran reported nausea "all day every day" with "occasional vomiting."  The examiner noted that the Veteran lost approximately 20 pounds since January 2009 and that the Veteran experienced fatigue and pain in the right upper quadrant on daily basis. The examiner noted that the Veteran had no prior surgeries or tests.  The Veteran admitted to anorexia due to nausea, although no jaundice was seen at the time of the examination.  On physical examination, the examiner observed that the Veteran was a "thin" man and that his abdomen was soft, nontender, and  nondistended.   No organomegaly was noted and bowel sounds were present in all four quadrants.  The examiner stated that the lab results were positive for hepatitis C.  

A September 2009 sonogram study of the upper abdomen revealed enlarged liver that was also inhomogeneous.  Small calcific densities in the liver was found, which may have represented thickened bile and/or sludge.  The Veteran's common bile duct was measured at 0.31 centimeter, which was within normal limits.  The pancreas and spleen appeared normal.  Also noted was vascular calcification, which represented atherosclerosis.  Impression of hepatomegaly with possible fatty infiltrate versus hepatocellular disease of the liver and hepatitis C granulomas was provided, as well as possible thickened bile and/or sludge seen in the gall bladder.  Also noted were atherosclerosis and small bilateral renal calcification or stone without any hydronephrosis.  

A June 2010 VA treatment note indicates the Veteran's complaints of chronic abdominal pain, "almost every other day," which was located in the mid abdomen.  The treating physician noted that the pain always occurred after meals and that the Veteran reported that the pain felt like "gas."  The pain was relieved by Zantac.  The treating physician noted that the Veteran reported vomiting associated with occasional nausea approximately twice in a week.  The Veteran reported that he noticed small amount of blood in the emesis.   The treating physician also noted that the Veteran has never been treated for hepatitis C.  The treating physician noted that hepatitis B vaccine series was to be administered and that alcohol and nonsteroidal anti-inflammatory drugs were to be avoided for the Veteran's hepatitis C.  An addendum note to the June 2010 VA treatment record reflects complaints of chronic pain in the mid abdomen.  Computerized tomography (CT) scan of the abdomen was ordered. 

A July 2013 VA treatment note indicates that the Veteran was employed as a part-time landscaper for a company.  The Veteran reported fatigue associated with his hepatitis C and his appetite remained unchanged.  No associated nausea or vomiting was reported at this time.  The VA treatment note indicates that the Veteran has never been treated for his hepatitis C.  

An August 2013 VA treatment note indicates that the Veteran complained of fatigue.  The treating physician observed that the Veteran appeared to be "well nourished" and was in no acute distress.  

A March 2014 VA treatment note reflects that the Veteran had no weight loss.  

An April 2014 VA treatment note reflects that the Veteran denied treatment for hepatitis C.  Uses of marijuana and cocaine were noted.  

An October 2014 DBQ report documents a diagnosis of hepatitis C.  The DBQ examiner noted that the Veteran has never been treated for the condition and that he has not been diagnosed with cirrhosis.  Also noted was the Veteran's elevated liver function tests which were "fairly stable."  The DBQ examiner found that continuous medication for the control of the Veteran's liver condition was not required.  The DBQ examiner attributed daily fatigue, daily malaise, intermittent nausea, intermittent vomiting, and hepatomegaly to the Veteran's hepatitis C.  The DBQ examiner indicated that the Veteran did not have incapacitating episodes due to hepatitis C during the past year and that the Veteran did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The Veteran was not found to be a liver transplant candidate, not currently hospitalized awaiting transplant, and without an injury to the liver.  No scar associated with hepatitis C.  

Further, the DBQ examiner noted the September 2009 ultrasound study of the abdomen, which revealed "hepatomegaly with possible fatty infiltrates vs hepatocellular disease of the liver and Hepatitis C granulomas."  The DBQ examiner noted that laboratory studies revealed hepatitis C genotype, hepatitis C viral titers, AST, ALT, Alkaline phosphatase, bilirubin, and creatinine.   The DBQ examiner opined that the Veteran's liver condition had an impact on his ability to work because the Veteran reported having been unemployed since last year due to "feeling tired all the time."  The DBQ examiner remarked that the current severity level of hepatitis C was "mild and stable" and that the severity was not "any higher since the liver function tests [were] only mildly elevated."  The examiner noted the Veteran's daily fatigue and malaise and intermittent nausea and vomiting.   

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for his hepatitis C.  Significantly, such disability is manifested by no more than complaints of daily fatigue and malaise, with minor weight loss, without objective evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 month period. 

As noted, a 60 percent rating under Diagnostic Code 7354 requires findings of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354.   "Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

While the record reflects the Veteran's complaints of right upper quadrant pain, see July 2009 VA treatment note; August 2009 VA examination report, fatigue, malaise, vomiting, and anorexia, a higher rating is not warranted because there is no  objective evidence indicating that the Veteran's symptoms required a bed rest and treatment by a physician, having a total duration of at least six weeks during the past 12-month period.  Notably, the October 2014 DBQ examiner found that the Veteran did not have any incapacitating episodes during the past 12-months.  In fact, the October 2014 DBQ examiner concluded that despite the Veteran's "daily fatigue and malaise," the Veteran's hepatitis C was "[m]ild and stable" and that continuous medication was not required for control of the liver condition.  VA treatment records consistently reflect that the Veteran did not receive treatment for his hepatitis C despite the treating physicians' assessments and plans to treat the condition.  See April 2014 VA treatment record; July 2013 VA treatment record; June 2010 VA treatment record.  While the August 2009 VA examiner observed that the Veteran has lost approximately 20 pounds during the appeal period, such weight loss has already been contemplated by the current 40 percent rating.  Subsequent medical records indicate no significant weight loss.  The July 2013 VA treatment note reflects that the Veteran's appetite remained unchanged despite his reported fatigue.  Likewise, the August 2013 VA treating physician observed that the Veteran appeared "well nourished" and was in no acute distress.  The March 2014 VA treatment note indicates that the Veteran had no weight loss.   The record does not otherwise reflect findings of weight loss or malnourishment.  Therefore, as there is no evidence that the Veteran's hepatitis C resulted in any incapacitating episodes, and the evidence indicates that the Veteran has not experienced substantial weight loss throughout the appeal period, the Veteran is not entitled to an initial rating higher than 40 percent for hepatitis C.   

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected hepatitis C.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disability is not warranted.  

III.  Other Considerations 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee chondromalacia and hepatitis C with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his left knee chondromalacia and hepatitis C that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hepatitis C and left knee chondromalacia.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the record does not support a TDIU claim in connection with the Veteran's service-connected left knee disability and hepatitis C.  Significantly, the July 2009 VA treatment note reflects that the Veteran was employed as a "carpenter."  Further, the October 2014 DBQ examiner opined that the Veteran's ability to work was not impacted due to his knee disability.   As there is no indication that the Veteran has been unable to obtain gainful employment due to these limitations, the Board finds that further consideration of a TDIU claim is not necessary.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his left knee chondromalacia and hepatitis C.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable as the preponderance of evidence against the Veteran's claims for higher initial ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for left knee chondromalacia is denied. 

A separate rating in excess of 40 percent for left knee limitation of extension is denied.  

An initial rating in excess of 40 percent for hepatitis C is denied. 



____________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


